         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  DAVID JONES,


                  Plaintiff,                                                        JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        4:19-cv-241

                  JOHN T. WILCHER;

                  Defendant.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                      IT IS ORDERED AND ADJUDGED
                      that, in accordance with the Court's Order dated January 6, 2020, adopting the U.S. Magistrate

                      Judge's Report and Recommendation, the 28 U.S.C. § 2254 Petition is dismissed without

                      prejudice. Petitioner is not entitled to a Certificate of Appealability, and this case is closed.




            Approved by: ________________________________
                           _____________
                                      ____
                                      __ ______________




            JANUARY 31, 2020                                                    Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
